Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing The following abbreviations, when used in the inscription on the face of this certificate, shall be construed as though they were written out in full according to applicable laws or regulations: TEN COM  as tenants in common UNIF GIFT MIN ACT Custodian TEN ENT  as tenants by the entireties (Cust) (Minor) JT TEN  as joint tenants with right of under Uniform Gifts to Minors survivorship and not as Act tenants in common (State) Additional abbreviations may also be used though not in the above list. For Value Received, hereby sell, assign and transfer unto PLEASE INSERT SOCIAL SECURITY OR OTHERIDENTIFYING NUMBER OF ASSIGNEE (PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS, INCLUDING ZIP CODE, OF ASSIGNEE) Shares of the Shares represented by the within Certificate, and do hereby irrevocably constitute and appoint Attorney to transfer the said shares on the register of members of the within named Company with full power of substitution in the premises. Dated NOTICE: THE SIGNATURE TO THIS TRANSFER MUST CORRESPOND WITH THE NAME AS WRITTEN UPON THE FACE
